PER CURIAM.
Without entering into details of this ease, it suffices to say the record fails to show that any exception was taken at the trial raising the alleged error now sought to be reviewed. Moreover, the trial judge refused to certify that such exception was taken. There is no allegation that there was anything arbitrary done by the judge. Under the authorities, Suydam v. Williamson, 29 How. 427, 15 L. Ed. 978; Fraina v. U. S., 255 F. 28 (C. C. A. 2d); Allemanni v. U. S. (C. C. A.) 273 F. 523; Phoenix Insurance Co. v. Lanier, 95 U. S. 171, 24 L. Ed. 383, we decline to review sueh alleged errors, and are constrained to affirm the judgment below.